Exhibit 10.15

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT made the 23 day of September, 2005

 

AMONG

              

OPEN TEXT CORPORATION, a corporation

amalgamated under the laws of the Province of Ontario

          (hereinafter referred to as the “Corporation”)                OF THE
FIRST PART      - and -           JOHN SHACKLETON, of the Burr Ridge, State of
Illinois           (hereinafter referred to as the “Executive”)               
OF THE SECOND PART

 

WHEREAS, the Executive executed a certain employment agreement dated the 1st day
of July, 2003 (the “Agreement”) with the Corporation for the provision of the
services of the Executive as an employee of the Corporation;

 

WHEREAS, the Executive and the Corporation desire to amend certain terms of the
Agreement so as to make the provisions consistent with the Corporation’s current
policies and industry standards (the “Amendment”);

 

WHEREAS, the Executive has agreed to enter into and deliver this Agreement in
consideration of receiving certain additional benefits;

 

NOW, THEREFORE THIS AGREEMENT WITNESSES, in consideration of the promises and
the agreements contained in this Amendment and in the Agreement and for other
good and valuable consideration, and intending to be bound hereby, the Executive
and the Corporation as of the date hereof do hereby agree as follows:

 

1.a. Subsection 1.l.i. of the Agreement shall be amended and restated in its
entirety to read as follows:

 

“the failure by the Executive to perform his duties according to the terms of
his employment (other than those (A): that follow a demotion in his position or
duties; or (B) resulting from the Executive’s Disability) after the Corporation
has given the Executive reasonable notice of such failure and a reasonable
opportunity to correct it;”



--------------------------------------------------------------------------------

1.b. Subsection 1.j. (“earnings” definition) and subsection 1.o (“revenue”
definition) of the Agreement are hereby deleted.

 

2. Subsection 1.m.ii. of the Agreement shall be amended and restated in its
entirety to read as follows:

 

“a material reduction by the Corporation or any of its subsidiaries of the
Executive’s salary, benefits or any other form of remuneration payable by the
Corporation or its subsidiaries”

 

3. Section 3 of the Agreement shall be amended such that all references therein
to “President” shall be deleted and replaced with “Chief Executive Officer”. In
addition, (i) all references in Sections 3, 4, 6 and 11 of the Agreement to the
Chief Executive Officer” shall be deleted and replaced with the Board of
Directors”; and (ii) the reference in Sections 9 and 10 to the “Chief Executive
Officer” shall be replaced by “Chairman of the Compensation Committee”.

 

4. Section 5.a. of the Agreement shall be amended and restated in its entirety
to read as follows:

 

“a. The annual base salary (“Annual Base Salary”) payable to the Executive for
his services hereunder for each year of the term of this Agreement shall be
determined by the Board of Directors upon recommendation of the Compensation
Committee and set out in a separate document, subject to the provisions of
Section 7, and exclusive of bonuses, benefits and other compensation as provided
for herein. The Annual Base Salary payable to the Executive pursuant to the
provisions of this Section 5 shall be payable in such manner as other payments
are made by the Corporation to senior executives or in such other manner as may
be mutually agreed upon, less, in any case, all applicable deductions or
withholdings as required by law.”

 

5. Section 6 of the Agreement shall be amended and restated in its entirety to
read as follows:

 

“In addition to the Executive’s Annual Base Salary, the Executive shall be
entitled to earn a bonus (the “Performance Bonus”) which shall be based upon
performance goals approved by the Board of Directors upon recommendation of the
Compensation Committee from time to time and set forth in a separate document.
Any changes respecting the amount or other terms of the Performance Bonus
payable to the Executive must be approved by the Board of Directors.”

 

5.a. Section 9 of the Agreement shall be amended by changing the reference in
the first sentence thereof from “six weeks of paid vacation” to “four weeks of
paid vacation”, and also by deleting the last two sentences thereof and
replacing them with the following:

 

“Any vacation entitlement hereunder shall be subject to the Corporation’s policy
respecting same in effect from time to time.”

 

6.a. Subsection 11.b. of the Agreement shall be amended and restated in its
entirety to read as follows:

 

“This Agreement may be immediately terminated by the Corporation by notice to
the Executive if the Executive is determined to suffer from disability. The
Executive shall be deemed to suffer from disability (hereinafter referred to as
“Disability”) if in any year during the employment period, because of ill
health, physical or mental disability, or for other causes beyond the control of
the Executive, the Executive has been continuously unable or unwilling or has
failed to perform the Executive’s duties for 120 consecutive days, or if, during
any year of the employment period, the Executive has been unable or



--------------------------------------------------------------------------------

unwilling or has failed to perform his duties for a total of 180 days,
consecutive or not. The Board of Directors, acting reasonably, shall finally
determine if the Executive is suffering from ill health, physical or mental
disability or other causes beyond his control during the time periods as
hereinbefore set forth in the event of any dispute between the Executive and the
Corporation concerning the occurrence of Disability for purposes of this
Section.

 

Notwithstanding any short term or long term corporate benefits or insurance
policies relating to disability maintained by the Corporation at the relevant
time, if during any period of ill health, physical or mental disability or for
other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive’s duties
less than 120 consecutive days (the “Short-Term Illness”), the Executive shall
continue to receive all amounts of remuneration and benefits otherwise payable
to and enjoyed by the Executive under this Agreement less any and all amounts
received by and/or payable to the Executive in connection with benefits paid
and/or payable as a result of such Short-Term Illness (i.e. no duplicate
payments as a result of short term disability payments and the Executive’s
salary payments that are due during the Short-Term Illness time period). Upon
termination of this Agreement as a result of Disability, the Corporation shall
pay to the Executive the severance payment provided for in Subsection 12(c)
hereof less any and all amounts received by and/or payable to the Executive in
connection with benefits paid and/or payable as a result of the Disability. Upon
termination of this Agreement as a result of Disability, the Executive shall be
entitled to continue to participate in those employee benefits referred to in
Section 5 b hereof, to the extent enjoyed by the Executive prior to the
occurrence of Disability, for the 15-month period immediately following the
occurrence of such Disability. The term “any year of the employment period”
means any period of 12 consecutive months during the employment period.

 

This Agreement shall terminate without notice or any payment in lieu thereof
immediately upon the death of the Executive.”

 

6.b. Subsection 11.c of the Agreement shall be deleted and replaced with the
following:

 

“If the Executive is desirous of voluntarily terminating his employment with the
Corporation, the Executive agrees to give the Corporation 3 months advance
written notice of such termination, in which case the Executive shall not be
entitled to any payment on account of severance under Section 12(b) hereof. The
Board of Directors may waive such notice by proper resolution and in its sole
discretion in which case the Executive’s employment shall be deemed to terminate
immediately, provided the Executive shall still be entitled to compensation due
on account of Annual Base Salary and benefits earned up to the last date of the
3 month advance written notice period given by the Executive and any Performance
Bonus earned and prorated during such 3 month notice period. Provided that the
Executive gives 3 months written notice as required hereunder, any unvested
options which would have otherwise vested during such advance written notice
period shall be permitted to vest. The Executive shall have the right to
exercise any options which are vested as at the Date of Termination for the
period which is 90 days following such Date of Termination (the “90 Day
Period”). For purposes of this Section 11 (c), the term “Date of Termination”
shall mean the actual day on which the Executive ceases to be employed plus the
remainder of the 3 month notice period if and to the extent waived by the Board
of Directors. Any termination properly given under Section 14.2 hereof and in
accordance with the terms thereof shall not be considered a voluntary
termination under this Section 11(c).”

 

7. Subsection 12.a. shall be amended and restated in its entirety as follows:

 

“Upon termination of the Executive’s employment for Just Cause, the Executive
shall not be entitled to any severance or other payment other than Annual Base
Salary earned by the Executive before the Date of Termination calculated pro
rata up to and including the Date of Termination and all



--------------------------------------------------------------------------------

outstanding and accrued vacation pay to the Date of Termination. Upon
termination of the Executive’s employment: (i) for death; or (ii) by the
voluntary termination of the employment of the Executive by the Executive
pursuant to Section 11(c) hereof, the Executive shall not be entitled to any
severance or other payment other than Annual Base Salary and any Performance
Bonus earned by the Executive before the Date of Termination calculated pro rata
up to and including the Date of Termination (which under Section 11(c) shall be
as defined therein) and all outstanding and accrued vacation pay to the Date of
Termination.

 

Notwithstanding subparagraph (ii) above, the Executive shall not be entitled to
any Performance Bonus earned by the Executive before the Date of Termination
unless the Executive gives the Corporation the advanced written notice required
by Section 11(c) hereof.”

 

8. Subsection 12.b. shall be amended and restated in its entirety as follows:

 

“INTENTIONALLY DELETED”.

 

9.a. Subsection 12.c. of the Agreement shall be amended by the deletion of
references to “12 month” and “12 months”, respectively, and the replacement
thereof with “15 month” and “15 months”, respectively. In addition, the
following paragraph shall be added to the end of Section 12.c.:

 

“If, at the Date of Termination, there were any memberships in any clubs, social
or athletic organizations paid for by the Corporation pursuant to Schedule A
hereof at the Date of Termination, the Corporation will not take any action to
terminate such memberships but will not renew any such membership that expires
or reimburse the Executive for any further payments therefore.”

 

9.b. Subsection 12.c of the Agreement shall be amended by adding a Subsection
12.c.v. as follows:

 

“an amount equal to 1.25 times the Executive’s target annual compensation
payment for the then current fiscal year.”

 

10. Subsection 12.d. shall be amended and restated in its entirety as follows:

 

“If the Executive secures new employment or consulting work while he is entitled
to severance payments under Section 12(c)(i), then from and after the date such
new employment or consulting work commences, the severance payments referred to
in Section 12(c)(i) to which the Executive is otherwise entitled shall be
reduced immediately upon the commencement of such new employment or consulting
work to a lump sum amount equal to the amount by which the Annual Base Salary
exceeds the annual new salary or consulting fees, on a pro rata basis,
annualized according to the unexpired term of the severance payments. The health
and dental benefits referred to in Section 12(c) above shall also immediately
terminate upon the commencement of such new employment or consulting work unless
the Executive notifies the Corporation in writing that he is not entitled to
benefits in respect of such new position or work. The Executive shall notify in
writing the Corporation of all new employment and/or consulting work secured by
the Executive (and the amounts received thereunder), within 14 days thereof,
following the Date of Termination as long as the Executive is receiving
severance payments hereunder, failing which the Executive’s continuing right to
any severance payments hereunder shall cease.

 

Example:   Annual Base Salary    $150,000     New Position    $100,000



--------------------------------------------------------------------------------

Six months left of severance pay to go when new position attained

 

Lump sum payment to equal $50,000 x 6/12 = $25,000”

 

11. The last two paragraphs of Section 12 of the Agreement shall be amended and
restated in their entirety as follows:

 

“Except as expressly stipulated in Sections 11(c) or 14 hereof and in this
paragraph of Section 12, any options which have not vested as of the Date of
Termination (being in the case where the Corporation gives notice, the date
specified by the Corporation as the date on which the Executive’s employment
will terminate) shall terminate and be of no further force and effect as of the
Date of Termination and neither any period of notice nor any payment in lieu
thereof upon termination of employment hereunder shall be considered as
extending the period of employment for the purposes of vesting of options
notwithstanding anything to the contrary in any other agreement between the
Corporation and the Executive. Notwithstanding anything contained in this
Section 12, in the event of termination by the Corporation other than for Just
Cause, the Executive shall have the right to exercise any options which are
vested as at the Date of Termination for the 90 Day Period (as defined in
Section 11(c)). Any unvested options which would have otherwise vested during
such 90 Day Period shall continue to vest during that period and to the extent
any unvested options have vested during such 90 Day Period, the Executive shall
also be entitled to exercise those options within a rolling 90 day period after
the date of vesting of such options, which period will not exceed 180 days
following the Date of Termination. In addition, notwithstanding anything
contained in this Section 12 or elsewhere in this Agreement, the estate of the
Executive shall be entitled, at any time during the period which is 12 months
following the date of death of the Executive (the “12 Month Period”), to
exercise any options which have vested as at the date of death of the Executive.
In addition, any unvested options which would have otherwise vested during such
12 Month Period shall continue to vest during that period and to the extent any
unvested options have vested during such period, the Executive’s estate shall be
entitled to exercise those options within a period which starts on the day of
vesting and ends 12 months from the date of death of the Executive.

 

For purposes of greater certainty, if the Executive is terminated for Just
Cause, death or if the Executive’s employment hereunder is terminated by the
Executive pursuant to Section 11(c) then no payment whatsoever shall be made to
the Executive under this Section.”

 

12. Section 14 of the Agreement shall be amended and restated in its entirety as
follows:

 

“14.1 Termination by the Corporation

 

If the Executive’s employment is terminated by the Corporation upon the giving
of written notice of such termination to the Executive at any time within the 6
month period following a Change of Control other than for Just Cause, Disability
or death, then the Executive shall be entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(c)
of this Agreement; and

 

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice by the Corporation under this Section 14.1,
as provided for herein, be deemed to vest immediately and shall be exercisable
by the Executive for a period of 90 days following the giving of such notice by
the Corporation hereunder.



--------------------------------------------------------------------------------

14.2 Termination by Executive

 

If the Executive’s employment is terminated by the Executive upon the giving of
written notice of such termination to the Corporation within the 6 month period
following a Change of Control, and within 60 days following the occurrence of a
Parachute Event, which shall be described in detail by the Executive in the
written notice of termination given to the Corporation, the Executive shall be
entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(c)
of this Agreement; and

 

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice by the Executive, under this Section 14.2, as
provided for herein, be deemed to vest immediately and shall be exercisable by
the Executive for a period of 90 days following the giving of such notice.

 

Notwithstanding anything to the contrary, any termination properly given in
accordance with the terms of this Section 14.2 shall not be considered a
voluntary termination under Section 11(c) of this Agreement.”

 

13. Section 30 is hereby added to the Agreement as follows:

 

“30. NON-DISPARAGEMENT

 

The Executive covenants and agrees that he shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including, without limitation, the repetition or distribution of
derogatory rumours, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Corporation, its affiliates or its and their management.”

 

14. Section 31 is hereby added to the Agreement as follows:

 

“31. PRIVACY

 

The Executive acknowledges and agrees that the Corporation may collect, use and
disclose his personal information for purposes relating to his employment with
the Corporation. The purposes of such collection, use and disclosure include,
but are not limited to:

 

(a) ensuring that the Executive is paid for his services to the Corporation
which includes disclosure to third party payroll providers;

 

(b) administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled to, including bonuses, medical, dental,
disability and life insurance benefits, pension, group RRSP and/or stock
options. This shall include the disclosure of the Executive’s personal
information to the Corporation’s third party service providers and
administrators;



--------------------------------------------------------------------------------

(c) compliance by the Corporation with any regulatory reporting and withholding
requirements relating to the Executive’s employment;

 

(d) in the event of a sale or transfer of all or part of the shares or assets of
the Corporation, disclosing to any potential acquiring organization the
Executive’s personal information solely for the purposes of determining the
value of the Corporation and its assets and liabilities and to evaluate the
Executive’s position in the Corporation. If the Executive’s personal information
is disclosed to any potential acquiring organization, the Corporation will
require the potential acquiring organization to agree to protect the privacy of
the Executive’s personal information in a manner that is consistent with any
policy of the Corporation dealing with privacy that may be in effect from time
to time and/or any applicable law that may be in effect from time to time;

 

(e) compliance by the Corporation of its obligations to report improper or
illegal conduct by any of its directors, officers, employees or agents under any
applicable securities, criminal or other law; and

 

(f) monitoring the Executive’s access to the Corporation’s electronic media
services in order to ensure that the use of such services is in compliance with
the Corporation’s policies and procedures and is not in violation of any
applicable laws.

 

If the Executive’s specific consent to the collection, use or disclosure of his
personal information is required in the future, the Executive hereby agrees to
provide such consent, and if the Executive refuses to provide or withdraws his
consent, the Executive acknowledges that his employment and/or his entitlement
to certain employment benefits may be negatively affected.”

 

15. Section 32 is hereby added to the Agreement as follows:

 

“32. NO CONFLICTING OBLIGATIONS

 

The Executive represents and warrants that none of the negotiation, entering
into or performance of this Agreement has resulted in or may result in a breach
by the Executive of any agreement, duty or other obligation with or to any
Person, including, without limitation, any agreement, duty or obligation not to
compete with any Person or to keep confidential the confidential information of
any Person, and there exists no agreement, duty or other obligation binding upon
the Executive that conflicts with the Executive’s obligations under this
Agreement. The Executive agrees to indemnify and hold the Corporation, its
officers, directors, employees, agents and consultants harmless against any and
all claims, liabilities, damages or costs incurred by any of them by reason of
an alleged violation by the Executive of the representations contained in this
Section.”

 

16. Schedule “A” to the Agreement shall be amended and restated in its entirety
as follows:

 

“SCHEDULE “A”

 

Remuneration – Benefits

 

Schedule “A” to the Employment Agreement made as of the 23 day of September
2005, by and between Open Text Corporation (the “Corporation”) and John
Shackleton (the “Executive”).



--------------------------------------------------------------------------------

Benefits to be enjoyed by the Executive during the term of this Agreement shall
include:

 

  (i) reimbursement of reasonable cell phone expenses consistent with corporate
policy;

 

  (ii) Reimbursement of any automobile lease payments and other automobile
expenses made or incurred by the Executive for use of an automobile in
connection with the performance of his duties hereunder not to exceed $950 per
month or $11,400 per year (the “Aggregate Reimbursement Limit”). The Aggregate
Reimbursement Limit shall be reviewed every two (2) years on the anniversary of
the Agreement. No monthly automobile lease payment and other related expense
shall exceed 1/12th of the stipulated Aggregate Reimbursement Limit in any given
year of the term of this Agreement;

 

  (iii) reimbursement of reasonable fuel costs in lieu of a mileage charge
associated with Executive operating the vehicle in the performance of his
duties;

 

  (iv) each fiscal year you will be entitled to a $5,000 USD perquisite
allowance which may be used for reimbursement of the following types of services
or fees:

 

  •   Financial planning

 

  •   Tax planning

 

  •   Estate planning

 

  •   Athletic/Health Club

 

  (v) the services of Medisys Health Group Inc. have been retained to provide
mandatory and regular Health Examinations to our senior executive team.”

 

17. Schedule “B” to the Agreement shall be amended and restated in its entirety
as follows:

 

“INTENTIONALLY DELETED”

 

18. Definitions. All capitalized terms used, but not defined herein, shall have
the respective meanings ascribed to them in the Agreement, as amended hereby.

 

19. Governing Law. This Amendment shall be governed by and construed under the
laws of the Province of Ontario.

 

20. Entire Agreement. The Agreement, as amended hereby, constitutes the full and
entire agreement and understanding between the parties regarding the subject
matter herein. Except as otherwise expressly provided herein, the provisions
hereof shall be binding upon and enure to the benefit of the successors and
assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.

 

21.. Full Force and Effect. Except as amended hereby, the Agreement shall remain
in full force and effect.

 

22. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument, it being understood that all parties
need not sign the same counterpart and a facsimile signature shall be valid.

 

23. Headings. Headings in this Amendment are included for reference only and
have no effect upon the construction or interpretation of any part of this
Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Agreement
as of the date first above written.

 

    OPEN TEXT CORPORATION     Per :  

 

--------------------------------------------------------------------------------

        Authorized Signing Officer

SIGNED, SEALED AND DELIVERED in

  )    

the presence of:

  )         )         )         )    

--------------------------------------------------------------------------------

  )  

--------------------------------------------------------------------------------

Print Witness Name:

  )   John Shackleton     )         )    